DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Amendments filed on 11/22/2021 are entered.  The amendments change the scopes of the previously presented claims.  New grounds of rejections are applied to the amended claims as necessitated by the claim amendments.
	The amendments also overcome the previously presented 35 USC 112(b) rejections and interpretation under 35 USC 112(f).  Previously presented 35 USC 112(b) rejections are withdrawn and the claims are no longer interpreted under 35 USC 112(f).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 8, 12 and 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ko (US 2019/0140801) in view of Ohara (US 2021/0120588) and Moroga (US 2019/0335537).
	Ko discloses the following features.
	Regarding claim 8, a terminal apparatus (see UE in Fig. 1) comprising: reception circuitry configured to receive a second information associated with DMRS via downlink control information (see “a DMRS related indicator may be configured in the control message. That is, DMRS density for a PDSCH or a PUSCH may be indicated through the control message. The control message configured by the DMRS related indicator may be transmitted in DCI to the UE” recited in paragraph [0137]); transmission circuitry configured to transmit the DMRS and uplink data (see Ko paragraph [0205]), and wherein the transmission circuitry is configured to transmit the DMRS and the uplink data by a same OFDM symbol based on at least the first information and the second information (see paragraph [0205], wherein for the CP-OFDM waveform, DMRS and uplink data may be transmitted in the same OFDM symbol while the DFT-S-OFDM only allows DMRS and null RE in the same symbol; thus the transmission of OFDM and data in the same symbol requires the first information indicating the type of waveform being used, and the second information of the DMRS configuration).
Regarding claim 12, a base station (see eNodeB in Fig. 1 and throughout the reference) comprising: a transmission circuitry configured to transmit a second 
Ko does not disclose the following features: regarding claims 8, reception circuitry configured to receive a first information associated with transform precoding via higher layer signaling; and MCS configuration circuitry configured to use an MCS table to determine a modulation order and a coding rate of the uplink data, from a plurality of MCS tables based on the first information; regarding claim 12, transmission circuitry configured to transmit a first information associated with transform precoding via higher layer signaling; MCS configuration circuitry configured to use an MCS table to determine a modulation order and a coding rate of the uplink data, from a plurality of MCS tables based on the first information; regarding claims 16 and 18, wherein the first information indicates whether or not the transform is applied; regarding claims 17 and 
Ohara discloses the following features.
Regarding claim 8, reception circuitry configured to receive a first information associated with transform precoding via higher layer signaling (see “step S101…RRC signaling…The information that designates the signal waveform may be, for example, one bit of information that indicates CP-OFDM or DFT-S-OFDM, or other information” recited in paragraph [0072], wherein step S101 shows the user apparatus 10 receives the information from the base station 20).
Regarding claim 12, transmission circuitry configured to transmit a first information associated with transform precoding via higher layer signaling (see “step S101…RRC signaling…The information that designates the signal waveform may be, for example, one bit of information that indicates CP-OFDM or DFT-S-OFDM, or other information” recited in paragraph [0072], wherein step S101 shows the user apparatus 10 receives the information from the base station 20).
Regarding claims 16 and 18, wherein the first information indicates whether or not the transform is applied (see “step S101…RRC signaling…The information that designates the signal waveform may be, for example, one bit of information that indicates CP-OFDM or DFT-S-OFDM, or other information” recited in paragraph [0072], wherein the bit indicates whether or not the Digital Fourier Transform is applied).

Regarding claim 8, MCS configuration circuitry configured to use an MCS table to determine a modulation order and a coding rate of the uplink data, from a plurality of MCS tables based on the first information (see Fig. 11 and paragraph [0064], wherein the MCS table is selected, to determine the modulation scheme and TBS, based on whether OFDM (or CP-OFDM as taught by Ohara and Ko) or DFT-s-OFDM table is used, wherein Ohara as applied above shows that whether CP-OFDM or DFT-S-OFDM is used is indicated in the first information).
Regarding claim 12, MCS configuration circuitry configured to use an MCS table to determine a modulation order and a coding rate of the uplink data, from a plurality of MCS tables based on the first information (see Fig. 11 and paragraph [0064], wherein the MCS table is selected, to determine the modulation scheme and TBS, based on whether OFDM (or CP-OFDM as taught by Ohara and Ko) or DFT-s-OFDM table is used, wherein Ohara as applied above shows that whether CP-OFDM or DFT-S-OFDM is used is indicated in the first information).
Regarding claims 17 and 19, wherein the plurality of MCS tables includes a first MCS table and a second MCS table (see DFT-s-OFDM Table and OFDM Table in Fig. 11), the first MCS table defines a first relationship between a first modulation order (see Modulation scheme column in the DFT-s-OFDM Table in Fig. 11, which indicates the order of the MCS, i.e. QPSK = order of 4; 16QAM = order of 16) and a first coding rate of the uplink data (see TBS column in Modulation scheme column in the DFT-s-OFDM Table in Fig. 11), the second MCS table defines a second relationship between a second modulation order (see Modulation scheme column in the OFDM Table in Fig. 
It would have been obvious to one of ordinary skill in the art at the effective filing date of the current application to modify the system of Ko using features, as taught by Ohara and Moroga, in order to indicate the types of signal waveform to be used (see paragraph [0072] of Ohara) and in order to determine the modulation scheme and the TBS corresponding to the MCS index (see paragraph [0064] of Moroga). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUTAI KAO whose telephone number is (571)272-9719. The examiner can normally be reached Monday-Friday 8:00-17:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang Yao can be reached on (571)272-3182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUTAI KAO/           Primary Examiner, Art Unit 2473